Title: Statement of William Robinson, 28 February 1800
From: Jefferson, Thomas,Robinson, William
To: 


William Robinson of Clarkesburg in the county of Harrison and state of Virginia subscriber to these presents, declares that he was, in the year 1774. a resident on the West fork of Monongahela river  in the county then called West Augusta; & being in his field on the 12th. of July with two other men, they were surprised by a party of eight Indians, who shot down one of the others, & made himself and the remaining one prisoners; this subscriber’s wife & four children having been previously conveyed by him for safety to a fort about 24. miles off. that the principal Indian of the party which took them was Capt. Logan: that Logan spoke English well, & very soon manifested a friendly disposition to this subscriber, & told him to be of good heart, that he would not be killed, but must go with him to his town, where he would probably be adopted in some of their families; but above all things that he must not attempt to run away: that in the course of the journey to the Indian town, he generally endeavored to keep close to Logan, who had a great deal of conversation with him, always encouraging him to be chearful, & without fear, for that he would not be killed, but should become one of them; & constantly impressing on him not to attempt to run away; that in these conversations he always charged capt Michael Cresap with the murder of his family: that on his arrival in the town, which was on the 18th. of July, he was tied to a stake, and a great debate arose whether he should not be burnt; Logan insisting on having him adopted, while others contended to burn him; that at length Logan prevailed, tied a belt of wampum round him, as the mark of adoption, loosed him from the post, & carried him to the cabbin of an old Squaw, where Logan pointed out a person who he said was this subscriber’s cousin, and he afterwards understood that the old woman was his aunt, and two others his brothers; & that he now stood in the place of a warrior of the family, who had been killed at Yellow creek: that about three days after this, Logan brought him a piece of paper, & told him he must write a letter for him, which he meant to carry & leave in some house where he should kill somebody: that he made ink with gunpowder, & the subscriber proceeded to write the letter, by his direction, addressing Capt. Michael Cresap in it, & that the purport of it was to ask ‘Why he had killed his people? that some time before they had killed his people at some place (the name of which the subscriber forgets) which he had forgiven; but, since that, he had killed his people again at Yellow creek, and taken his cousin, a little girl, prisoner: that therefore he must war against the whites; but that he would exchange the subscriber for his cousin.’ & signed it with Logan’s name: which letter Logan took & set out again to war. and the contents of this letter as recited by the subscriber, calling to mind that stated by judge Innes to have been left, tied to a war club, in a house where a family was murdered, & that being read to  the subscriber, he recognises it, & declares he verily believes it to have been the identical letter which he wrote; & supposes he was mistaken in stating, as he has done before from memory, that the offer of the exchange was proposed in the letter; that it is probable it was only promised him by Logan, but not put into the letter: that while he was with the old woman, she repeatedly endeavored to make him sensible that she had been of the party at Yellow creek, and by signs shewed how they decoyed her friends over the river to drink, & when they were reeling & tumbling about, tomahawked them all; & that whenever she entered on this subject she was thrown into the most violent agitations: and that he afterwards understood that among the Indians killed at Yellow creek was a sister of Logan, very big with child, whom they ripped open and stuck on a pole: that he continued with the Indians till the month of November, when he was released in consequence of the peace made by them with Ld. Dunmore: that while he remained with them, the Indians in general were very kind to him, & especially those who were his adopted relations; but above all, the old woman & the family in which he lived, who served him with every thing in their power, & never asked, or even suffered him to do any labour, seeming in truth to consider & respect him as the friend they had lost.  All which several matters & things, so far as they are stated to be of his own knowlege, this subscriber solemnly declares to be true, and so far as they are stated on information from others, he believes them to be true. given and declared under his hand at Philadelphia this 28th. day of February 1800.

William Robinson

